Citation Nr: 1426629	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-26 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for scar tissue in the sinus cavity due to in-service injury.

3.  Entitlement to an increased evaluation for right eye injury residuals characterized as corneal abrasion, currently rated noncompensably (zero percent) percent disabling.

4.  Entitlement to a higher initial evaluation for depressive disorder, currently rated 10 percent disabling. 

5.  Entitlement to an evaluation greater than 30 percent for post-traumatic headaches for the rating interval prior to October 26, 2010.  




REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty for training from November 1980 to February 1981.  While in the U.S. Army Reserve and during military training, on November 8, 1981, the Veteran suffered injury.  All the claims in this appeal are asserted to relate to this injury.  

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, denying service connection for traumatic brain injury (TBI); denying service connection for scar tissue in the sinus cavity; granting service connection for a depressive disorder secondary to service-connected conditions and assigning a 10 percent initial evaluation effective March 16, 2009; denying an increased, compensable evaluation for corneal abrasion; and denying an increased evaluation for post-traumatic headaches, rated 30 percent disabling.  By a February 2011 Decision Review Officer (DRO) decision, the Veteran was granted an increased evaluation to 50 percent for post-traumatic headaches effective October 26, 2010.

The Veteran in a signed March 2011 submission expressed satisfaction with the 50 percent rating assigned for his service-connected headache disorder for the rating interval beginning October 26, 2010.  There is accordingly no longer a case in controversy for the Board's appellate consideration as to that portion of the headache increased rating claim.  

Also by the February 2011 DRO decision the Veteran was denied service connection for a personality disorder.  The Veteran sought to appeal that denial, but was notified that because the personality disorder was claimed as a change in personality due to traumatic brain injury (TBI), the claim was part and parcel of the claim for residuals of TBI, already the subject of appeal.  Accordingly, there is not a separate appeal for personality changes due to TBI, but rather a single appealed claim for service connection for residuals of TBI.  

The record reflects that while the Veteran had initially requested both a Decision Review Officer (DRO) hearing and a Board hearing, only a Board formal hearing was conducted by videoconference in June 2012, a transcript of which is of record.  The day prior to a scheduled DRO hearing, the Veteran's representative called and spoke to the DRO in lieu of that hearing, conducting a telephonic informal conference in which VA examinations were agreed to be scheduled.  That arrangement was documented in an August 2010 telephonic conference report.  Neither the Veteran nor his authorized representative has expressed dissatisfaction with that arrangement or otherwise expressed a desire for an additional hearing beyond the Board hearing afforded the Veteran in June 2012.  

The record in this case includes the physical claims file as well as electronic records within Virtual VA and within the Veterans Benefits Management System (VBMS).  
 
The issue(s) of entitlement to a higher initial evaluation for depressive disorder, and entitlement to an increased evaluation from the 30 percent assigned for post-traumatic headaches for the claim period prior to October 26, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence preponderates against the Veteran having had a traumatic brain injury in service including in the November 1981 accident when he suffered trauma to the right eye.  

2.  The evidence preponderates against the Veteran having scar tissue in the sinus cavity either when he suffered trauma to the right eye or otherwise causally related to service.

3.  For the entire claim period, the evidence preponderates against the Veteran having incapacitating episodes, including any impairing of vision, associated with his in-service eye injury including in-service corneal abrasion.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of TBI have not been met. 38 U.S.C.A. §§ 1131 , 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for scar tissue in the sinus cavity are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2013).

3.  The criteria for a compensable rating for right eye injury residuals have not been met. 38 U.S.C.A. §§ 1155 , 5107(b) (West 2002); 38 C.F.R. §§ 4.7 , 4.79, Diagnostic Code 6009 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) . This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by re-adjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24   (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated and the evidence of record does not show any prejudicial or harmful error in VCAA notice. 

VA has fulfilled the above requirements in this case for the claims adjudicated herein.  A VCAA notice letter was sent in June 2009 addressed the claims then for service connection for TBI, scar tissue in the sinus cavity, and depressive disorder; and for increased rating for residuals of right eye injury and post-traumatic headaches.  This was prior to the appealed September 2009 RO rating action.  These letters addressed the claims as then styled and afforded adequate notice prior to the appealed rating action.  The VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, the bases of review, and the information and evidence necessary to substantiate the claims.  The Veteran also was informed by these letters that it was ultimately his responsibility to see that pertinent evidence not in Federal possession was obtained.  The Veteran was also afforded Dingess-type notice by the VCAA letters, addressing downstream issues of rating criteria and effective date.

The VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claims and that he provide necessary authorization to obtain those records.  It requested evidence and information about treatment after service in support of the claims.  Based on information provided by the Veteran, post-service treatment records were obtained from VA sources.  These records were associated with the claims file. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2012 Board hearing conducted in this case, the undersigned outlined the issues on appeal and suggested that any evidence tending to support the claims that had not yet been submitted should be, which included in this case evidence of a causal link between service and current TBI and scar tissue in the sinus cavity, and evidence of greater severity of right eye injury residuals.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

The Veteran was informed appropriately of records obtained, including by the currently appealed rating decision and an SOC and an SSOC.  The Veteran was also informed, by a December 2013 rating decision addressing his claim for unemployability, of additional VA treatment records associated with his electronic records file.  The Board does not find that additional treatment records added to the record subsequent to the most recent SSOC in February 2011 were both pertinent to the appealed claims adjudicated herein and non-duplicative, so as to require additional RO review and issuance of an additional SSOC prior to the Board's adjudication of issues herein.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2013).  To the extent they address the disabilities the subject of appeal, they do not add new, material findings.  The Veteran in a January 2013 letter to one of his U.S. senators expressed consternation with having to wait indefinitely for an appellate decision by the Board.  Hence, to do otherwise than adjudicate the issues adjudicated herein presently, by remanding for issuance of another SSOC, would waste scarce VA resources without additional benefit flowing to the Veteran.  

The Veteran was also informed of records not obtained, the importance of obtaining all relevant records, and his responsibility to see that records are obtained in furtherance of his claim.  While the Veteran informed on multiple occasions of a private (non-VA) emergency room visit in October 2010 for a severe headache, there is no indication that this record is relevant to any claim beyond his claim for increased rating for post-traumatic headache.  (That emergency treatment record is sought as part of remand development for the headache increased rating claim, below.)  In the absence of any report or indication of additional records not yet obtained relevant to the appealed claims adjudicated herein, VA need not assist the Veteran in obtaining additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the currently appealed claim.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a Veteran presents a claim for service connection for which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examinations for compensation purposes in April and May of 2009 address his eyes but also his claimed scar tissue of the sinus cavity, and in June of 2009 addressing claimed TBI residuals.  The Board finds that these examinations sufficiently addressed the medical questions of diagnosis and etiology of the claimed conditions, with due consideration of the entire evidentiary record, lay statements, and relevant medical knowledge.  These examinations also provided analyses based on review of all the evidence of record, inclusive of clinical records and past examination records within the claims file, and relevant tests or studies, and included opinions supported by this analysis with satisfactory rationale sufficient to be weighed against contrary evidence.  The Board finds that the examinations, taken together with the balance of medical and non-medical evidence of record, provide sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claims on appeal for service connection for TBI residuals and scar tissue in the sinus cavity.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board also finds that the VA examinations addressing the Veteran's residuals of right eye injury in May 2009 and October 2010 sufficiently addressed medical questions of diagnosis and symptoms and associated functional impairment, with due consideration of the entire evidentiary record, lay statements, and relevant medical knowledge, to allow for appropriate Board adjudication of the claim for increased rating.  38 C.F.R. § 4.2; Barr.

In view of the foregoing, the Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the currently appealed claims herein adjudicated.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. at 183.  Neither the Veteran nor his representative has presented any avenues of evidentiary development which have a reasonable possibility of furthering the claims.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the currently appealed claim.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159 . 

The Veteran has submitted lay statements in support of his appealed claims.  He also provided testimony before the undersigned at his June 2012 Board videoconference hearing.  There is no indication that the Veteran desires a further opportunity to address the claims adjudicated herein. 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's currently appealed claims for service connection for TBI and scar tissue in the sinus cavity, and for increased rating for right eye injury residuals have been accomplished. 


II.  General Law and Regulations Governing Veterans' Claims

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

While medical evidence may be required to address questions of diagnosis or causation specifically requiring medical expertise, lay statements may serve to support a claim for service connection or increased rating by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Additionally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


III.  Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131  (West 2002 & Supp. 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Thus, a determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  However, service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.


Service Connection for Residuals of Traumatic Brain Injury

The Veteran was afforded a traumatic brain injury examination for compensation purposes in June 2009.  The examiner carefully noted the Veteran's history of injury in service as reflected both by service treatment records and the Veteran's own account at the examination.  The evidence of record is not in dispute as to the following facts in this paragraph.  While working on a generator during service in November 1981, the Veteran was struck in the right eye and facial area by a knotted rope.  He suffered a corneal abrasion of the right eye and a hyphema in the anterior chamber of the right eye.  He had no loss of consciousness from the initial injury.  Though he initially lost sight in the right eye, he subsequently recovered sight in the eye several days later.  

Some assertions, however, are in dispute.  In hearing testimony before the undersigned, the Veteran asserted that he initially lost sight in both eyes, and recovered sight several days later.  The Board does not find this statement to be credible, as it is contradicted by the more inherently reliable in-service medical account of the Veteran's circumstances immediately after the injury.  The in-service treatment record plainly states that the Veteran initially lost sight in the eye.  If sight were lost in both eyes from injury to one, this would have presented significant medical circumstances that would not have escaped mention on the medical treatment records.  The records contemporaneous to the injury were motivated in their accuracy with a desire for the appropriate care of the Veteran, and the Veteran would not then have been able to disguise or otherwise hide initial loss of vision in both eyes, since it would have been plain that he could not see in order to function over the course of care for the initial injury.  

The Board notes that the account (that he initially lost vision in both eyes) the Veteran has asserted over the course of his claim for service connection for TBI favors his TBI claim as it portrays a broader injury (potentially to include a brain injury) than does the evidence of record - which only shows problems in the single eye.  The credibility of the new assertion of binary vision loss is reduced even further in light of the fact that it may be motivated by secondary gain, and because that assertion is undermined by contemporaneous, contradicting in-service records.  The Board accordingly finds essentially little to no credibility in the Veteran's assertion of initial loss of vision in both eyes when the right eye was injured in service.  Caluza.  

The Veteran has also contended that he has only partial recovery of vision in the right eye, and that he has suffered from headaches since the injury.  His claim regarding eye injury residuals is also address in the Board's decision, below.  The headaches (for which the Veteran has been service connection on this basis) are the subject of remand, below.  

The June 2009 examiner concluded that there was "no evidence to suggest that the Veteran ever sustained even a mild traumatic brain injury."   The examiner based this conclusion on the absence of any evidence of significant force injury to the brain at the time of eye injury and the absence of evidence of loss of consciousness, the service treatment records, and the Veteran's narrative as consistent with these records.  A review of subsequent neurological and cognitive findings also supported this conclusion.  

Service records are in accord with the history as noted by the June 2009 examiner.  These records include both medical findings and lay statements concerning the accident.  All these records are consistent regarding the Veteran's injury to the eye from the starting rope on a compressor.  There is no mention of any loss of consciousness or blow to the head beyond this injury to the eye.  There is also no service record indicating the Veteran experienced headaches or any central neurological difficulties following the eye injury.  

The Veteran injured his eye November 8, 1981.  The Veteran did not submit any claim for VA benefits until March 1993, when he claimed that he had disability including eye injury and headaches related to the in-service injury.  Upon VA examination in March 1993 the Veteran reported that he had right supraorbital headaches, described as dull and aching.  It was noted that the headaches lasted from two hours to several days, and that they were associated with blurred vision, photophobia, phonophobia, and rare nausea.  The Veteran reported that they occurred approximately twice weekly, and had been more intense in the past six months.  He reported inability to work during the headaches.  The examiner assessed post-traumatic headaches.  

In several lay statements submitted in support of the Veteran's headache claim in 1993, it was asserted that the Veteran had headaches for several years.  The Veteran's parents submitted a letter informing that the Veteran lived with them following service, that he was living with them "at the time of his accident", and that he began having headaches approximately one month later.

In support of more recent claims for increased ratings, the Veteran has asserted at VA examinations that his headaches have grown more frequent and more intense.  

At his hearing before the undersigned, the Veteran provided an account of having been injured in the right eye and the cheek in service, and then going in and out of consciousness and/or falling asleep while being taken to the hospital for the injury.  The Veteran did not contend that he lost conscious from the injury itself.  Service records do not support any loss of consciousness following the eye injury.  

The Board concludes that the entirely competent, credible, and well-reasoned analysis of the June 2009 VA examiner to the effect that the Veteran did not suffer even a mild traumatic brain injury is entitled to substantial weight, with the record lacking any contrary opinion supported by careful review of the clinical and self-reported history of the in-service injury and objective findings thereafter.  The Veteran's lay opinion that he suffered traumatic brain injury appears based on nothing so much as a belief he had effects of the injury inclusive of headaches.  The Veteran, as a layperson, is not competent to assess the effects of injury or the attribution of symptoms to disability such as brain injury, which by its nature may not be subject to lay observation.  Jandreau.  The Board accordingly concludes that the weight of competent and credible evidence is against the Veteran having suffered any traumatic brain injury in service.  Thus, the evidence preponderates against entitlement to service connection for traumatic brain injury.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of doubt doctrine does not apply.  Gilbert.  

Service Connection for Scar Tissue in the Sinus 
Cavity Secondary to In-Service Injury  

During his June 2012 hearing, the Veteran contended that he began to develop sinus infections beginning in the mid-1980s, and that he believed that they were due to his in-service injury when a knot of a rope struck his right eye and cheek.  He testified that he did not receive medical attention for the sinus difficulty, but treated himself with "sinus medicine and stuff like that." (See hearing transcript, p. 26)  The Veteran testified that he was first medically seen for his sinus condition when he was told by his treating VA physician, Dr. R., that he had a cyst in his right sinus cavity as shown on x-ray six months prior.  The Veteran added that he refused to go to Baltimore to have the cyst removed.  He added that subsequently when he was receiving treatment at the Orangeburg Medical Center, x-rays were obtained showing he had sinusitis.  He further testified that Dr. D. at the Orangeburg Medical Center stated that what he had in his right sinus was not a cyst but rather scar tissue from his injuries.  The Veteran also then addressed some apparent conflict between Dr. D. and Dr. R. regarding their assessments.  Such conflict notwithstanding, the Veteran and his representative at the June 2012 hearing expressed a belief of some disability of the right sinus related to his in-service eye injury, though they were unclear as to the nature of the disability.  

Upon eye examination in May 2006, the examiner also addressed the Veteran's sinus cavity.  The examiner stated that no scar tissue was found in the sinus cavity, including no significant findings on sinus CT.  

An April 2009 VA examiner for the Veteran's headaches reviewed a July 2008 sinus CT showing a trace fluid with low density involving the floor of the left maxillary sinus, and a small solid high density structure in the floor of the right maxillary sinus.  The examiner assessed these as probably residual of recent sinusitis on the left, and either a small polyp or mucocele on the right.  This examiner also did not find evidence of sinus scar tissue.  

Upon a May 2009 VA examination of the Veteran's eyes, the examiner also reviewed nearby systems and noted that there was no evidence of scar tissue in the sinus cavity.  

The weight of objective medical evidence is against the finding that the Veteran has any scar tissue in the sinus cavity.  Accordingly, service connection for scar tissue is not in order.  Some treatment records identify a cyst or mucocele or polyp in the right maxillary sinus, and some indicate sinusitis.  These have not been medically linked either to service or to any in-service injury, and there is no indication, beyond the Veteran's non-competent speculation, that there is such a link.  The Veteran, as a layperson, is not competent to address a causal link between his in-service injury and subsequent development of any sinus tissue condition.   

The Veteran has asserted that he self-treated for sinusitis in the mid-1980s.  Ignoring the fact that the Veteran does not have medical training sufficient to diagnose sinusitis, and assuming he did self-treat for sinusitis in the 1980s, that would still place the onset of sinusitis at a date years after service without an indicated competent medical link to service.  

There is no record of sinus problems during service, at separation, or for years  thereafter.  There is no medical evidence of residual scarring in the sinus cavity.  While the Veteran believes sinusitis he reportedly self-treated beginning in the 1980's is related to his inservice injury involving a knotted rope striking his eye and face, there medical evidence does not support such a finding.  Accordingly, the Board finds the preponderance of the evidence against a finding of any link between service or in-service injury and any current sinus problem or scar tissue in the sinus cavity.  The preponderance of the evidence is against the claim, the benefit of doubt doctrine does not apply.  Gilbert.   


IV.  Claims for Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. § Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.321(a) , 4.1 (2013).

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

The Board has reviewed the entire record and weighed the evidence indicative of greater or lesser disability for the disability addressed in this case.  The Board has considered what rating code is applicable, either directly or by analogy, to the disability presented, and has considered what rating is appropriate, based on the rating code and rating criteria most closely applicable and most closely approximating the disability and its severity, in contrast to different codes as represented by different criteria, and as contrasted with the next higher or next lower ratings.  38 C.F.R. §§ 4.1, 4.6, 4.7, 4.20, 4.21 (2013).  


Increased, Compensable Rating for Right Eye Injury 
Residuals Characterized as Corneal Abrasion 

The Board recognizes that the service-connected injury to the eye consisted of any injury to that eye at that time, with the Veteran at the time of injury also suffering posterior eye injury with eye bleeding.  The scope of attributed residual disability of the right eye is thus potentially broader than corneal abrasion despite the service-connected disability's characterization as corneal abrasion both when first service connected and over the course of claim.  

The Veteran's claimed residuals of right eye injury are appropriately rated under Diagnostic Code 6009, for unhealed eye injury.  Under that code, a 10 percent evaluation is assignable where there are incapacitating episodes totaling one week induration over the past 12 months.  Under that code incapacitating episodes totaling more weeks warrant still higher evaluations.  38 C.F.R. § 4.79, Diagnostic Code 6009.  

As discussed below, other impairment of vision attributed to eye injury is not identified upon objective examination, and hence a rating under other codes applicable to loss of visual field or loss of visual acuity, etcetera, are inapplicable, with the preponderance of the evidence against their application.  While the Veteran has related some blurred vision or visual difficulties associated with his service-connected headaches, these symptoms are rated based on his headaches, and to otherwise also rate them based on visual impairment would amount to impermissible pyramiding, or assigning multiple ratings for the same disability.  38 C.F.R. § 4.14 (2013).  

At his June 2012 hearing the Veteran testified that during service, he incurred burst blood vessels in the back of his eye as a result of a knot on a rope striking his eye and his cheek.  He reported being hospitalized for approximately a week, and being told at the time that they might have to take out the eye, and also being told that he would eventually develop glaucoma in the eye.  Prescribed care included having the eye checked every year, and checked for glaucoma every six months.  He reported that he had been told that the burst blood vessels in the back of his eye would cause him problems.  He noted that the loss of vision in the eye only lasted a couple of days, and that his vision returned.  He stated that vision in that eye was initially blurry for a long time.  

Service records confirm that the Veteran did injure the right eye and that a medical examiner's opinion noted the potential future development of glaucoma.  It was reported that he had to check for glaucoma every six months.  The Veteran acknowledged at his hearing (and treatment records confirm), that despite some borderline elevated eye pressure readings the Veteran does not currently have glaucoma.  

Upon VA eye examination in October 2010, the examiner found no visual field defect or other impairment of vision.  Early cataracts were present in both eyes that were not visually significant and were assessed as unrelated to the corneal abrasion in service.  The examiner found no current corneal abrasion and no residual of corneal abrasion in the right eye.  Corrected visual acuity in the right eye was 20/25.  The examiner assessed that there were no apparent sequelae of the Veteran's in-service eye injury.  These findings and conclusions are consistent with past examination and treatment records, including those from a May 2009 VA examination.  

The May 2009 VA examiner diagnosed status post blunt trauma to the right eye resulting in corneal abrasion and hyphema.  However, this examiner also concluded that there were "no apparent adverse sequelae."  This examiner also noted that there was currently no corneal abrasion of the right eye.  Early cataract and xanthelasma were present bilaterally, but these were assessed as unrelated to the in-service injury.

The May 2009 VA examiner did note the Veteran's apparently endorsed subjective symptoms of pain, redness, swelling, discharge, burning or stinging, crusting, and watering in both eyes, as well as visual impairments consisting of glare, blurring, impaired night vision, and photophobia in both eyes.  The examiner failed to reconcile all these endorsed symptoms with the absence of objective sequelae.  

Without further explanation, the May 2009 VA examiner either endorsed or recorded the Veteran's assertions of the following work impairments associated with his eye disability: vision difficulty; lack of stamina; and pain.  The examiner also indicated that these problems resulted in significant occupational effects including increased absenteeism.  

The October 2010 VA examiner noted the same self-reported symptoms present for both eyes.  However, this examiner, like the May 2009 VA examiner, concluded that there were no apparent sequelae of the in-service eye injury.  The examiner in October 2010 also concluded that there were only mild effects on exercise, sports, and driving, and no impact on other activities.  

While the Board has considered the Veteran's statements that he believes he currently suffers from compensable sequelae from the inservice eye injury, it bears repeating that he is not competent to address the distinctly medical question of what is the etiology of a current eye disability.  The VA examiners' opinions from October 2010 and May 2009 are competent and entirely credible to the extent support by credible facts and adequate rationale.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  It is clear that the absence of objective findings of right eye injury residuals support the May 2009 and October 2010 VA examiners' conclusions of no sequelae or no apparent sequelae.  

The impairments in function reported by the May 2009 examiner based on the Veteran's endorsement of myriad bilateral eye dysfunctions and impairments, as noted, are not supported by any adequate rationale, as there appears no basis in the record or medical findings to support such symptoms for the right eye, much less for both eyes.  The Board accordingly rejects these medically stated impairments in functioning and any relationship between them and the service-connected right eye injury residuals as mere recitation of the Veteran's asserted symptoms, and unsupported by, and indeed contrary to objective medical evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).(A medical opinion based on inaccurate factual premise is not probative.); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.);   LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (A bare transcript of lay history unenhanced by additional comment does not result in medical evidence merely because the transcriber is a medical professional.).  

Similarly, the October 2010 VA examiner's assessment of mild effects on exercise, sports, and driving, appears at best a generous attribution of a small subset of the assertions of the Veteran to some undetected residual of the in-service injury.  Absent any objective findings of such residuals, that examiner's conclusions of any impairment also cannot be found probative.  Reonal.  

The Board concludes that the preponderance of the competent, credible evidence is against a finding of any compensably disabling eye disability residuals of the Veteran's in-service injury, characterized as corneal abrasion, including none resulting in incapacitating episodes at any time over the claim period.  In the absence of current disability, the evidence preponderates against entitlement to a compensable disability rating, for the entire rating period.  Without competent, credible evidence supporting any interval of disabling disability as a residual of in-service eye injury over the claim period, staged ratings are also not warranted.  Hart.  

Thus, with the preponderance of the evidence against the claim, the benefit of doubt does not apply, and the claim for a compensable rating for right eye injury residuals characterized as corneal abrasion, must be denied.  38 C.F.R. §  4.79, Diagnostic Code 6009; Gilbert.  


ORDER

Service connection for TBI residuals is denied.

Service connection for scar tissue in the sinus cavity is denied. 

An increased, compensable rating for right eye injury residuals is denied.  



REMAND

Depressive Disorder Increased Rating Claim

In a June 2010 statement accompanying a VA Form 9, the Veteran's representative contended that the Veteran's symptoms of depression had worsened, such that they were now "more consistent with an evaluation of at least 70 percent" under the criteria set forth in 38 C.F.R. §  4.130.  This would potentially suggest worsening of the Veteran's depression since his VA examination June 2009.  The Veteran was afforded another VA examination addressing his depression in October 2010.  However, at his June 2012 hearing before the undersigned, the Veteran's representative again asserted that the Veteran's depression had worsened, and when the Veteran was asked if it had worsened in the past two years he testified in the affirmative.  Accordingly, the Board is compelled to remand the case for a contemporaneous examination addressing the current severity of the Veteran's depression.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  Upon examination, the examiner should endeavor to differentiate impairment due to depression from that due to the Veteran's headaches, since the Veteran has related, including in hearing testimony, very limited activities and interactions, which circumstance he substantially attributed to his headaches.  Multiple ratings should not be assigned on the basis of the same impairment; this is known as pyramiding.  38 C.F.R. § 4.14 (2014).  Hence, inactivity or lack of interaction due to headaches, rated as such, should not be used to support an increased rating for depressive disorder.  

Post-traumatic Headaches Increased Rating Claim for the 
Interval Prior to October 26, 2010

As noted in the introduction to the Board's decision, above, the Veteran has expressed satisfaction with the 50 percent rating assigned for his post-traumatic headaches beginning October 26, 2010, and continues his appeal only as to the rating assigned for the claim period prior to October 26, 2010.  

The Veteran's service-connected headaches are rated under 38 C.F.R. § 4.124a , Diagnostic Code 8100, for migraine headaches.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable disability rating is warranted for migraine headaches with less frequent attacks.

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court). Cf. Fenderson v. West, 12 Vet. App. 119   (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not address what constitutes a prostrating attack.). By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

A CT scan of the head in April 2006 was entirely normal.  This is consistent with other head scans of record, all with normal findings.

In a June 2010 statement accompanying a VA Form 9, the Veteran asserted that his symptoms of headaches had worsened, so that they were now "very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability," thus precisely tracking the criteria for a 50 percent evaluation for migraine headaches within Diagnostic Code 8100.  

Upon VA neurological examination for headaches in October 2010, the Veteran reported that his headaches had become more severe since last examined in June 2009, with the headaches both more frequent and more painful.

Upon a November 2010 VA treatment the Veteran reported going to an emergency room in Winchester, Virginia, one month prior for a severe headache or possible seizure.  The November 2010 VA record noted that a seizure had been ruled out at that emergency room visit and that a head CT was normal.  At the November 2010 treatment the Veteran reported having flare-ups of his headaches three to four times per week, and that these were usually prostrating, with blurred vision, nausea, and vomiting, and lasting three to four hours.  The Veteran further reported that his headaches were getting progressively worse.  

It does not appear that the RO requested records of the October 2010 private emergency room visit in Winchester, Virginia, in furtherance of the claim for higher rating for post-traumatic headaches prior to October 26, 2010.  These records should be sought, in furtherance of the claim.  

An additional examination is in order to assess the nature and severity of disability due to the Veteran's service connected post-traumatic headaches during the period in question.  If headache symptomatology is shown to be due to another cause, other than inservice trauma, then disability due to such headache symptomatology should not be considered when assessing the rating to be assigned for the service connected disability.  

The Board notes that the Veteran's reports of more frequent and more painful headaches since the June 2009 VA examination presents a question, when considered together with treatment records contained within the claims file, whether Veteran has multiple neurological conditions productive of headache-type symptoms, and whether these may be differentiated.  Treatment records reflect the presence of multiple medical conditions over many years potentially productive of the severe headache-type symptoms.  Records in recent years have reflected diagnoses of chronic nonalcoholic liver disease, identified as "fatty degeneration of the liver" with liver biopsy in June 2009 confirming the presence of steatohepatitis.  Treatment records also reflect significant weight gain in recent years with diagnosed morbid obesity, dyslipidemia, chronic kidney disease, proteinuria, and vitamin D and B12 deficiencies.  Treatment records also diagnose leukocytosis, chronic maxillary sinusitis, degenerative changes to the cervical spine with straightening of the lordosis and encroachment in the neural foramina at the fifth and sixth interspace, as well as a long history of cigarette smoking.  

All these medical conditions appear to have been present over the interval in recent years during which the Veteran reported significant increase in headaches.  At his VA neurological examination in April 2006 also addressing his headaches, the Veteran reported intermittent right arm numbness from the shoulder downward for several years, thus potentially implicating cervical neuropathy.   Cervical neuropathy is also potentially consistent with the Veteran's self-reported post-service career in construction including as a drywall finisher.  He testified that he used stilts at work, and thus performed overhead work.  

Upon a prior VA neurological examination in April 2009, most of these conditions were not noted, but the examiner did address sinusitis, and assessed mixed migraine headaches with tension component.  That examiner noted the Veteran's self-report that the dust he encountered at his drywall work made his sinusitis worse, which in turn made his headaches worse.  It was then noted that he owned a small drywall company.

The Board accordingly believes a VA examination is in order to address whether one or more of the Veteran's many conditions (several of which are frequently associated with headaches) either separately or in combined fashion may be causal of headache disability or symptoms of disability which are differentiable from the Veteran's service-connected post-traumatic headache, for the rating interval prior to October 26, 2010.  Mittleider v. West, 11 Vet. App. 181 (1998).  The Board finds this question particularly appropriate where, as here, the Veteran underwent a traumatic brain injury (TBI) examination in June 2009 when the examiner concluded, based on review of the record and the Veteran's narrative of the in-service injury to the right side of his face and right eye, that there was "no evidence to suggest he ever sustained even a mild traumatic brain injury," and where examinations of the right eye in recent years have produced no findings of significant objective residuals.  In the absence of actual brain injury in service, headaches of an origin medically distinct from any of service connection origin may be implicated.


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of the remanded claims. 

2.  With the Veteran's authorization and assistance, as appropriate, obtain any additional records of treatment or evaluation not yet associated with the Veteran's claims file or Virtual VA file or VBMS file. 

3.  In particular, with the Veteran's assistance and authorization, the RO should obtain the record of the Veteran's emergency room visit in or around October 2010 for headache.  All requests, records, and responses received should be associated with the claims file.  

4.  Thereafter, the RO/AMC shall schedule the Veteran for central neurological examination by a specialist in headaches and disorders of the brain, to address the nature and severity of his service-connected post-traumatic headache, for which he is service connection based on an injury sustained in service training in November 1981.  Prior to the examination, the claims file and any additional digital VA medical records should be made available to the examiner for review prior to the examination.  The examiner should review in particular the service records documenting his injury and the course of treatment and asserted symptoms of disability from service to the present.  A notation that the examiner reviewed the record should be included in the examination report. 

The examiner should consider the Veteran's post-service medical and occupational history, including of work as a drywall installer for many years performing overhead work as a drywall finisher, his reported history of some right arm numbness for years, and his medical history in the past several years including cervical degeneration with flattened lordosis and neural foraminal stenosis, maxillary sinusitis, non-alcoholic fatty degeneration of the liver with steatohepatitis, morbid obesity, dyslipidemia, chronic kidney disease with poly-vitamin deficiencies and proteinuria, and cigarette smoking.  Past VA examinations and treatment records should also be reviewed, including past brain scans, cervical scans, and the traumatic brain injury examination conducted in June 2009.

Then, specifically with respect to the claim period up to October 26, 2010,  the examiner should carefully review the past examination and treatment record, as well as lay statements, and based on such information as well as examination findings, the examiner should endeavor to address only the nature and extent of headache disability attributable to residuals of the Veteran's injury in in-service training when he sustained injury to the right eye.  To the extent possible, the examiner should differentiate this service-related post-traumatic headache from any other headache symptomatology or other neurological impairment resulting from other medical conditions, either separately or in combination.  If the examiner cannot differentiate headache due to in-service trauma from headache or other neurological dysfunction due to other causes, the examiner should so state.  

The examiner is also asked to comment on the impact of the Veteran's service-related post-traumatic headaches on his capacity for work or work-like activities as well as activities of daily life. The examiner should be cautioned that there must be factual bases for any medical findings and conclusions.  A complete rationale for any opinion expressed shall be provided.

4.  Also after completion of remand instructions 1 and 2, the RO/AMC shall schedule the Veteran for a VA medical examination to assess the nature and severity of his service-connected depressive disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims file and any additional digital VA medical records should be made available to the examiner for review prior to the examination.  A notation that the examiner reviewed the record should be included in the examination report. 

In order to appropriately rate the condition under applicable rating criteria, the examiner is requested to differentiate circumstances that may result from depression from those that may result from physical disability, as the Veteran has reported severe debilitating headaches substantially precluding activities and for which he is separately rated.  Hence, the Veteran may conceivably limit his activities due to both depression and his reported severe, very frequent, completely prostrating migraine headaches.  However, if signs or symptoms of disability may be differentiated between those attributed to the Veteran's depressive disorder and those attributable to other causes, the examiner should do so.  

The examiner is also asked to comment on the impact of the Veteran's depressive disorder on his capacity for work or work-like activities as well as activities of daily life. The examiner should be cautioned that there must be factual bases for any medical findings and conclusions. A complete rationale for any opinion expressed shall be provided.

5.  After the above development has been completed, the remanded claims must be readjudicated.  If either claim is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


